DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 08/22/2022, has been received and made of record.  In response to the most recent Office Action, dated 04/27/2022, claims 1, 4-7, 10, 11, and 14-17 have been amended, claims 8 and 18 have been cancelled, and claims 20 and 21 have been newly added.
Response to Arguments
Applicant’s amendments, filed 08/22/2022, have been entered and fully considered. In light of the applicant’s amendments, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection(s) have been made, and applicant's arguments have been rendered moot.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, 11-13, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Matsueda (US 20220028311, as also filed in Japan on 07/22/2020 JP2020-125352), in the view of MA (US 20210357093), and further in the view of Liang (US 20210202621).
Regarding claim 1: Matsueda teaches a display panel (Fig. 1 and paragraph [0028] #10) comprising: a plurality of first pixels disposed in a first area of the display panel; a plurality of second pixels disposed in a second area of the display panel surrounded by the first area, the second pixels being arranged in a plurality of pixel groups each including two or more of sub pixels (Figs. 4-5 and paragraph [0058-0072] teach a plurality of first pixels disposed in a first area 451 and a plurality of second pixels disposed in a second area 453 surrounded by the first area 451 including a plurality of pixel groups 53c each including two or more sub pixels); a first touch sensing portion disposed in the first area and including a plurality of first touch electrodes; and a second touch sensing portion disposed in the second area and including a plurality of second touch electrodes, (Figs. 3 & 7 and paragraph [0057, 0086-0093] teach touch sensing portions of touch sensor 333 disposed on top of both of the first are and the second area), wherein the second area includes a plurality of light transmitting areas and wherein none of the second pixels is disposed in the light transmitting areas (Figs. 4-5 and paragraph [0058-0072] teach the second area 453 includes a plurality of light transmitting area and wherein none of the second pixels is disposed in the light transmitting areas). 
Matsueda fails to explicitly disclose that the second touch sensing portion with a density lower than the first touch sensing portion, wherein a plurality of light transmitting areas spaced apart and disconnected from each other in a plan view and disposed between the pixel groups, a distance between two adjacent light-transmitting areas among the plurality of light-transmitting areas being smaller than a distance between two adjacent pixel groups among the plurality of pixel groups, and wherein none the second touch electrodes is disposed in the light transmitting areas.
However, Ma teaches the second touch sensing portion with a density lower than the first touch sensing portion and wherein none the second touch electrodes is disposed in the light transmitting areas (Figs. 1-3 and paragraph [0030-0039] teach the second area A with a touch density lower than the first touch sensing portion and none of the second touch electrodes is disposed in the light transmitting area). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Matsueda’s invention by including above teachings of Ma, because reducing the density of touch electrodes in a specific portion can help improve the light transmittance in that region increasing image quality of camera included in that region, as taught by Ma. The rationale would have been to use a known method or technique to achieve predictable results.
Furthermore, Liang teaches wherein the second area includes a plurality of light transmitting areas spaced apart and disconnected from each other in a plan view and disposed between the pixel, a distance between two adjacent light-transmitting areas among the plurality of light-transmitting areas being smaller than a distance between two adjacent pixel among the plurality of pixel (Figs. 1-5 and paragraph [0036-0045] teach wherein a plurality of light transmitting areas 20 spaced apparat and disconnected from each other and disposed between the pixel 10, a distance between two adjacent light-transmitting areas among the plurality of light-transmitting areas being smaller than a distance between two adjacent pixel among the plurality of pixel, and it is further taught that any other desired positioning of the light transmitting areas is possible). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify combination of Matsueda and Ma by including above teachings of Liang, because utilizing such arrangement of light transmitting areas is very well-known and widely used in the art in order to properly allows the light to pass through to the sensor below, as taught by Liang. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 2: Matsueda teaches further comprising a camera module, wherein the second area overlaps the camera module, and wherein a density of the second pixels disposed in the second area is lower than a density of the first pixels disposed in the first area (Figs. 4-5 and paragraph [0058-0072] teach a camera module 465 wherein the second area 453 overlaps the camera module, wherein a density of the second pixels disposed in the second area 453 is lower than a density of the first pixels disposed in the first area 451).

Regarding claims 3 & 13: Matsueda teaches further comprising an encapsulation layer disposed on or over the first and second pixels, wherein the first and second touch sensing portions are disposed on an upper surface of the encapsulation layer (Figs. 3-4 and paragraph [00040-0043, 0050-0058] teach an encapsulation unit 200 disposed on or over the first and second pixels, and touch sensor 333 including first and second touch portions disposed on an upper surface of the encapsulation layer 200).

Regarding claim 4: Combination of Matsueda and Ma disclose wherein the first and second touch electrodes have a line shape (Matsueda in Figs. 3 & 7 and paragraph [0057, 0086-0093] teach first and second touch sensing portions and Ma in Figs. 1-3 and paragraph [0030-0039] teach touch electrodes having a line shape). See claim 1 rejection for combination reasoning of Matsueda and Ma, same rationale applies here.

Regarding claims 9 & 19: Combination of Matsueda and Ma teach wherein the first touch sensing portion is located on or over a bank located between the first pixels, and the second touch sensing portion is located on or over a bank located between the second pixels (Matsueda in Fig. 3 and paragraph [0057, 0086-0093] teach the first and second touch sensing portions of touch sensor 333 is located on or above a bank portion 307 pixel defining regions between the pixels in those regions. Also, Ma shows in Figs. 1-3 the touch electrode lines are not located on the light emitting regions 30 which can be pixels but located instead located in regions in between the pixels). See claim 1 rejection for combination reasoning of Matsueda and Ma, same rationale applies here.

Regarding claim 11: Matsueda teaches a display device (Fig. 1 and paragraph [0028] #10)  comprising: a substrate having a first surface and a second surface opposite to the first surface (Fig. 3 and paragraph [0041-0057] teach a substrate 202 having a first surface and a second surface opposite to the first surface); a plurality of first light emitting elements disposed in a first area on the first surface; a plurality of second light emitting elements arranged in a plurality of pixel groups and disposed in a second area surrounded by the first area, each of the pixel groups including two or more of the second light emitting elements (Figs. 3-5 and paragraph [0047-0072] teach a plurality of first pixels disposed in a first area 451 and a plurality of second pixels disposed in a second area 453 surrounded by the first area 451 on the first surface of the substrate including a plurality of pixel groups 53c each including two or more sub pixels and/or light emitting elements); a first touch sensing portion disposed in the first area; a second touch sensing portion disposed in the second area (Figs. 3 & 7 and paragraph [0057, 0086-0093] teach touch sensing portions of touch sensor 333 disposed on top of both of the first are and the second area) ; and an optical sensor disposed under the second surface of the substrate (Figs. 3-4 and paragraph [0058-0059] teach a camera disposed under the display structure or under the second surface of the substrate 202 of display), wherein the second area includes a plurality of light transmitting areas and wherein none of the second light emitting elements is disposed in the light transmitting areas (Figs. 4-5 and paragraph [0058-0072] teach the second area 453 includes a plurality of light transmitting area and wherein none of the second pixels and/or light transmitting elements is disposed in the light transmitting areas).
Matsueda fails to explicitly disclose that the second area with a density lower than the first touch sensing portion, wherein the second area includes a plurality of light-transmitting areas spaced apart and disconnected from each other in a plan view and disposed between the pixel groups, a distance between two adjacent light-transmitting areas among the plurality of light-transmitting areas being smaller than a distance between two adjacent pixel groups among the plurality of pixel groups, and wherein none of the second touch sensing portion is disposed in the light-transmitting areas.
However, Ma teaches the second area with a density lower than the first touch sensing and wherein none the second touch sensing portion is disposed in the light transmitting areas (Figs. 1-3 and paragraph [0030-0039] teach the second area A with a touch density lower than the first touch sensing portion and none of the second touch sensing portion is disposed in the light transmitting area). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Matsueda’s invention by including above teachings of Ma, because reducing the density of touch electrodes in a specific portion can help improve the light transmittance in that region increasing image quality of camera included in that region, as taught by Ma. The rationale would have been to use a known method or technique to achieve predictable results.
Furthermore, Liang teaches wherein the second area includes a plurality of light transmitting areas spaced apart and disconnected from each other in a plan view and disposed between the pixel, a distance between two adjacent light-transmitting areas among the plurality of light-transmitting areas being smaller than a distance between two adjacent pixel among the plurality of pixel (Figs. 1-5 and paragraph [0036-0045] teach wherein a plurality of light transmitting areas 20 spaced apparat and disconnected from each other and disposed between the pixel 10, a distance between two adjacent light-transmitting areas among the plurality of light-transmitting areas being smaller than a distance between two adjacent pixel among the plurality of pixel, and it is further taught that any other desired positioning of the light transmitting areas is possible). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify combination of Matsueda and Ma by including above teachings of Liang, because utilizing such arrangement of light transmitting areas is very well-known and widely used in the art in order to properly allows the light to pass through to the sensor below, as taught by Liang. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 12: Matsueda teach wherein a density of the second light emitting elements disposed in the second area is lower than that of the first light emitting elements disposed in the first area (Figs. 4-5 and paragraph [0058-0072] teach wherein a density of the second pixels disposed in the second area 453 is lower than a density of the first pixels disposed in the first area 451).

Regarding claims 20 & 21: Combination of Matsueda, Ma, and Liang teach wherein each of the light-transmitting areas includes one or more transparent materials having high light transmittance (Matsueda in Figs. 3-5 and paragraph [0045, 0057-0072] teach cover lens covering the whole display region including the light-transmitting areas having light transmittance 453 and it allows the light pass through from top to reach the sensors underneath).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsueda (US 20220028311, as also filed in Japan on 07/22/2020 JP2020-125352), in the view of MA (US 20210357093), in the view of Liang (US 20210202621), in the view of Bok (US 20160147375), and further in the view of Yang (US 20140118635).
Regarding claims 5 & 15: Combination of Matsueda, Ma, and Bok do not explicitly disclose wherein a width of one of the second touch electrodes is 3 um to 24 um.
However, Yang teaches width of touch electrodes 3 um to 24 um (Fig. 3 and paragraph [0058, 0085]). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify combination of Matsueda, Ma, and Bok by including above teachings of Yang, because using above claimed width for touch electrodes is very well-known and widely used in the art, in order to have touch detection function properly, as shown by Yang. The rationale would have been to use a known method or technique to achieve predictable results.

Claims 6, 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsueda (US 20220028311, as also filed in Japan on 07/22/2020 JP2020-125352), in the view of MA (US 20210357093), in the view of Liang (US 20210202621), and further in the view of Bok (US 20160147375).
Regarding claims 6 & 16: Combination of Matsueda and Ma do not explicitly disclose wherein a width of the second touch electrodes is 1.2 to 2 times larger than a width of one of the first touch electrodes.
However, Bok teaches wherein a width of the second touch electrodes is 1.2 to 2 times larger than a width of one of the first touch electrodes  (Fig. 5 and paragraph [0085-0090] teach a width of the second touch electrode in center region is larger than a width of the first touch electrode in another region, and in fig. 5 they appeared to by 1.2 to 2 times larger. Furthermore, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify width of Bok’s second electrode to be 1.2 to 2 times larger than first electrode because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify combination of Matsueda and Ma by including above teachings of Bok, because using wider electrode in some regions can help increase the touch detection in that particular region, as taught by Bok. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 10: Combination of Matsueda, Ma, and Bok teach wherein the first and second touch sensing portions are based on a mutual-capacitive sensing scheme, and wherein one of the second touch electrodes has a larger width than one of the first touch electrodes to reduce a difference in capacitances caused by respective touch inputs into the first and second areas (Matsueda in Figs. 3 & 7 and paragraph [0057, 0086-0094] teach the capacitance touch sensing scheme, and mutual capacitive sensing scheme is variant of capacitive touch scheme which is very well-known and widely used in the art as shown by Bok in paragraph [0057, 0077, 0105] and would be obvious to incorporate in Matusda. Bok in Fig. 5 and paragraph [0085-0090] teach one of the second touch electrodes has a larger width than one of the first touch electrodes which can help increase capacitance in particular region which can help in combination of Matsueda, Ma, and Bok to reduce a difference in capacitance caused by respective touch inputs). See claim 1 and 6 rejection for combination of Matsuda, Ma, and Bok, same rationale applies here.

Regarding claim  14: Combination of Matsueda, Ma, and Bok disclose wherein the first touch sensing portion includes a plurality of first touch electrodes and the second touch sensing portion includes a plurality of second touch electrodes, the first and second touch electrodes having a line shape, and  a distance from one of the second touch electrodes to an adjacent one of the second touch electrodes is larger than a distance from one of the first touch electrodes to an adjacent one of the first electrodes so that the second area is configured to have a higher light transmittance than the first area, the one of the second touch electrodes having a larger width than the one of the first touch electrodes to reduce a difference in touch sensitivity between the first touch sensing portion and the second touch sensing portion (Matsueda in Figs. 3 & 7 and paragraph [0057, 0086-0093] teach first and second touch sensing portions including plurality of first and second touch electrodes and Ma in Figs. 1-3 and paragraph [0030-0039] teach a first and second touch electrodes having a line shape, and a distance from the one of the second touch electrodes to an adjacent one of the second touch electrode is larger than a distance from one of the first touch electrodes to an adjacent one of the first electrodes so that the second area is configured to have a higher light transmittance than the first area. Bok in Fig. 5 and paragraph [0085-0090] teach one of the second touch electrodes has a larger width than one of the first touch electrodes which can help increase capacitance in particular region which can help in combination of Matsueda, Ma, and Bok to reduce a difference in touch sensitivity between the two portions). See claim 1 and 6 rejections for combination reasoning of Matsueda, Ma, and Bok, same rationale applies here.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsueda (US 20220028311, as also filed in Japan on 07/22/2020 JP2020-125352), in the view of MA (US 20210357093), in the view of Liang (US 20210202621), in the view of Bok (US 20160147375), and further in the view of Hwang (US 20190155430).
Regarding claims 7 & 17: Combination of Matsueda, Ma, Liang, and Bok teaches the second touch electrodes having a width greater than a width of the one of the first touch electrodes (Bok in Fig. 5 and paragraph [0085-0090], see claim 6 rejection). See claim 6 rejection for combination reasoning of Matsueda, Ma, Liang, and Bok, same rationale applies here.
Combination of Matsueda, Ma, Liang, and Bok do not explicitly disclose the one of the second touch electrodes comprises: a first portion having a first width; and a second portion having a second width greater than the first width.
However, Hwang teaches wherein the second touch electrode comprises: a first portion having a first width; and a second portion having a second width greater than the first width (Fig. 5A and paragraph [0053-0056] touch electrode TE having a first portion having a first width; and a second portion having a second width greater than the first width). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify combination of Matsueda, Ma, and Bok by including above teachings of Hwang, because using such touch electrodes structure is very well-known and widely used in the art, in order to have touch electrode and other components arrangements in an optimal manner while providing good touch detection, as shown by Hwang. The rationale would have been to use a known method or technique to achieve predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622